Name: Commission Regulation (EC) No 1249/2002 of 11 July 2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000, 2000/2001, 2001/2002, 2002/2003 and 2003/2004 marketing years
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|32002R1249Commission Regulation (EC) No 1249/2002 of 11 July 2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000, 2000/2001, 2001/2002, 2002/2003 and 2003/2004 marketing years Official Journal L 183 , 12/07/2002 P. 0005 - 0006Commission Regulation (EC) No 1249/2002of 11 July 2002amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000, 2000/2001, 2001/2002, 2002/2003 and 2003/2004 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(5), as amended by Regulation (EC) No 1513/2001(6), and in particular Article 4 thereof,Whereas:(1) Under Article 4 of Regulation (EC) No 1638/98 no olive grower aid may be paid in respect of additional olive trees planted after 1 May 1998 or those for which no crop declaration has been made by a date to be determined. Article 5(1) of Commission Regulation (EC) No 2366/98(7), as last amended by Regulation (EC) No 2070/2001(8), provides that exclusion from the aid relates to the production of additional olive trees planted after 1 May 1998 or those planted after 1 November 1995 for which no crop declaration has been made by 1 April 1999. However, additional olive trees in connection with the conversion of an old olive plantation or covered by a programme approved by the Commission may qualify for aid.(2) The production of the additional olive trees referred to in the first subparagraph of Article 4 of Regulation (EC) No 1638/98 is not significant in the first three years after planting. However, from the 2002/03 marketing year, the production from these trees will become significant and must be taken into consideration for the purposes of exclusion from the production aid scheme. It is therefore necessary to provide for a system of calculation based on the quantity of virgin oil produced, the number of olive trees in production planted before and after 1 May 1998, and coefficients allowing oil production from additional olive trees which is not eligible for aid to be deducted from overall production. These coefficients are established on the basis of the forecast evolution of yields in relation to the age of the plantings.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2366/98 is amended as follows:1. The following Article 12a is inserted: "Article 12aOn the basis of the declarations referred to in Articles 2 and 5 and the aid applications referred to in Article 12, producer Member States shall determine the olive oil production of additional olive trees within the meaning of the first subparagraph of Article 4 of Regulation (EC) No 1638/98 for the 2002/03 marketing year by multiplying the average yield per adult olive tree by the sum of:- the number of additional olive trees planted between 1 May and 31 October 1998, multiplied by 0,70, and- the number of additional olive trees planted between 1 November 1998 and 31 October 1999, multiplied by 0,35.The average yield per adult olive tree shall be calculated by dividing the quantity of virgin olive oil produced from additional olive trees, as referred to in the first subparagraph, by the sum of:- the number of olive trees in production planted before 1 May 1998, and- the number of olive trees in production planted between 1 May and 31 October 1998, multiplied by 0,70, and- the number of olive trees in production planted between 1 November 1998 and 31 October 1999, multiplied by 0,35."2. The first subparagraph of Article 14(1) is replaced by the following: "1. Olive growers shall be eligible for aid in respect of the quantity of virgin olive oil they actually produce, minus the production of additional olive trees referred to in the first subparagraph of Article 12a, plus the flat-rate quantity of olive-residue oil provided for in paragraph 2."3. Article 14(2) is replaced by the following: "2. The quantity of olive-residue oil on which the aid may be paid shall be equal to 8 % of the quantity of virgin olive oil, minus the production of the additional olive trees referred to in Article 12a, produced from the olives from which the residue has come and in respect of which entitlement to aid has been recognised in accordance with Article 2(4) of Regulation (EEC) No 2261/84."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 210, 28.7.1998, p. 32.(6) OJ L 201, 26.7.2001, p. 4.(7) OJ L 293, 31.10.1998, p. 50.(8) OJ L 280, 24.10.2001, p. 3.